                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                    No. 1:19-CV-00094-KG-KK

$49,000.00 in United States Currency,

$34,000.00 in United States Currency,

               Defendants-in-rem,

And

JOSE RUIZ,
ETHAN SANDOVAL,

                       Claimants.

             ORDER DISMISSING CLAIMANTS’ CLAIMS WITH PREJUDICE

       This matter is before the Court on the United States’ motion to dismiss Claimants’ claims

with prejudice filed and served on January 24, 2020. (Doc.34). Claimants did not file a response

to the motion. The Court, having read the motion and being fully advised in the premises, finds

that the motion is well taken and will be granted.

       On December 16, 2019, United States Magistrate Judge Kirtan Khalsa found that

Claimants had intentionally and without valid reasons refused to participate in the proceedings

and prosecute their claims and ordered Claimants to respond to the Government’s special

interrogatories within fourteen (14) days of receipt. (Docs. 28 and 31).

       On December 16, 2019, the United States emailed copies of the special interrogatories to

counsel for Claimants. On January 2, 2020, counsel for the United States again emailed to
counsel for Claimants and confirmed that counsel for claimants received the interrogatories.

(Doc. 31, pp. 2-3). Claimants failed to respond to the special interrogatories.

       Fed.R.Civ.P. 41(b) provides that “If the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim against it.”

A dismissal under Rule 41(b) operates as an adjudication on the merits. This rule applies to any

counterclaim, crossclaim, or third-party claim. Fed.R.Civ.P. 41(c). Claimants’ refusal to comply

with court order and failure to participate in the proceedings and prosecute their claims warrants

dismissal of their claims with prejudice. Further, Claimants’ failure to file and serve a response

in opposition to a motion within the time prescribed for doing so constitutes consent to grant the

motion. See D.N.M.LR-Civ.7.1(b).

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

       The verified claim of Claimant Jose Ruiz filed on April 4, 2019, (Doc. 4) is hereby

dismissed with prejudice pursuant to Fed.R.Civ.P. 41(b) and (c).

       The verified claim of Claimant Ethan Sandoval filed on April 5, 2019, (Doc. 5) is hereby

dismissed with prejudice pursuant to Fed.R.Civ.P. 41(b) and (c).




                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE


SUBMITTED BY:

Submitted via email on 2-19-2020
STEPHEN R. KOTZ
Assistant U.S. Attorney

                                                 2
